Citation Nr: 0700732	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  04-20 738	)	DATE
	)
	)


THE ISSUE

Entitlement to an effective date prior to August 29, 1989, 
for service connection for multiple sclerosis based upon 
clear and unmistakable error in a February 8, 1985, Board of 
Veterans' Appeals decision.



REPRESENTATION

Moving party represented by:  Virginia Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The moving party is a veteran who served on active duty from 
July 1943 to January 1946.

This matter comes before the Board by order of the United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") on December 13, 2005, which vacated a 
September 2004 Board decision and remanded the case for 
further adjudication.  The Court specifically noted that the 
moving party had asserted an entirely separate and distinct 
clear and unmistakable evidence (CUE) claim that required 
adjudication on the merits.  


FINDINGS OF FACT

1.  In an October 15, 2002, decision the Board denied 
entitlement to an effective date prior to August 29, 1989 for 
service connection for multiple sclerosis, based upon CUE in 
the February 8, 1985, due to error in the evaluation of the 
evidence.

2.  The specific error alleged by the moving party in his 
April 2004 motion, in essence, asserts no more than a failure 
of a VA duty to assist him by not obtaining existing 
alternative service records.


CONCLUSION OF LAW

The February 8, 1985, Board decision did not contain clear 
and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400-20.1411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes the Court has found that the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) is not 
applicable to claims alleging clear and unmistakable error.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  Consequently, 
the provisions of the VCAA as well as VA's implementing 
regulations will not be addressed in this decision.

A decision by the Board is subject to revision on the grounds 
of clear and unmistakable error (CUE).  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  For the purpose of authorizing benefits, a 
rating or other adjudicative decision of the Board that 
constitutes a reversal or revision of a prior decision of the 
Board on the grounds of CUE has the same effect as if the 
decision had been made on the date of the prior decision.  
Review to determine whether CUE exists in a case may be 
instituted by the Board on the Board's own motion or upon 
request of the claimant.  A request for revision of a 
decision of the Board based on CUE may be made at any time 
after that decision is made.  Such a request shall be 
submitted directly to the Board and shall be decided by the 
Board on the merits, without referral to any adjudicative or 
hearing official acting on behalf of the Secretary.  38 
U.S.C.A. § 7111 (West 2002).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2006).

In general, review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  For Board 
decisions issued on or after July 21, 1992, a special rule 
provides for the inclusion of relevant documents possessed by 
VA not later than 90 days before such record was transferred 
to the Board for review in reaching that decision, provided 
that the documents could reasonably be expected to be part of 
the record.  38 C.F.R. § 20.1403(b).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).

Examples of situations that are not clear and unmistakable 
error: (1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision. (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist. (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).

Clear and unmistakable error does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

In this case, it is significant to note that in an October 
15, 2002, decision the Board denied entitlement to an 
effective date prior to August 29, 1989, for service 
connection for multiple sclerosis, based upon CUE in a 
February 8, 1985, Board decision due to error in the 
evaluation of the evidence.  The moving party and his 
representative were provided a copy of that decision, but did 
not appeal.  The October 2002 Board decision was the final 
determination regarding that particular claim of CUE in the 
February 8, 1985, decision.  Therefore, pursuant to 38 C.F.R. 
§ 20.1409, the Board decision of February 8, 1985, is no 
longer subject to revision on that specific assertion of CUE.  
In such cases, the law requires that any new motion for 
revision on that basis be dismissed with prejudice.

In the motion at hand the moving party again alleges CUE in 
the Board's decision of February 8, 1985, which denied 
service connection for multiple sclerosis.  Specifically, he 
asserts error as a result of the failure of a VA duty to 
assist him in obtaining existing alternative service records 
that were later considered in granting entitlement to service 
connection.  

While it is arguable whether VA failed to meet a specific 
duty to assist prior to the February 8, 1995, decision, 
regulations specifically provide that the failure of a duty 
to assist is not CUE.  See 38 C.F.R. § 20.1403(d).  
Accordingly, the present motion must also be denied.

It is significant to note that the Court referred to case law 
addressing the assignment of an effective date when new and 
material evidence includes missing service medical records.  
The Board notes, however, that the alternative service 
records received in this case were not of record at the time 
of the February 8, 1985, decision and that they may not be 
considered for revision of that decision based upon CUE.  


ORDER

The motion for revision of the February 8, 1985, Board 
decision on the grounds of clear and unmistakable error is 
denied.



                       
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



